ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_02_FR.txt.                                                                              472




       DÉCLARATION COMMUNE DE MM. LES JUGES
      RANJEVA, SHI, KOROMA ET PARRA-ARANGUREN

[Traduction]

   L’accès à la Cour, une question « pré-préliminaire » — La Cour a déjà
conclu qu’elle n’était pas ouverte au défendeur à l’époque pertinente et elle n’a
jamais statué de manière définitive en sens contraire — L’invocation de
l’affaire Mavrommatis est erronée parce que cette affaire ne concernait pas
l’accès à la Cour et que, dans la présente espèce, la question n’est pas d’ordre
procédural, le défaut n’est pas limité dans le temps et il touche le défen-
deur et non pas le demandeur — Nécessité d’établir la compétence à la
date du dépôt de la requête — Importance fondamentale de l’égalité
entre les parties — Défaut d’accès du défendeur à la Cour invoqué anté-
rieurement par le demandeur lui-même — Cohérence entre les arrêts —
Impossibilité de fonder la compétence sur la déclaration de 1992 — Défaut
de compétence.

   1. En tant que membres de la Cour qui avons tous quatre siégé dans le
cadre de la procédure de 1996 consacrée aux exceptions préliminaires en
l’affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), et
dont l’un avait aussi participé à la procédure de 1993 sur les mesures
conservatoires en cette affaire, force nous est de relever que jamais,
entre 1992 et 2000, la Cour n’a déclaré de manière définitive que la Serbie
— le défendeur dans la présente espèce — avait effectivement l’accès
nécessaire pour pouvoir soumettre un différend à la Cour. En fait, elle a
délibérément éludé la question de savoir si elle était ouverte à cet Etat.
Dans son arrêt de 2004 sur la Licéité de l’emploi de la force (Serbie-
et-Monténégro c. Italie), la Cour a jugé que, avant 2000, la Serbie n’était
pas admise à porter une affaire devant elle (exceptions préliminaires,
C.I.J. Recueil 2004 (III), p. 910, par. 114). Aussi sommes-nous contraints
de joindre cette déclaration à l’arrêt qui, à notre avis, non seulement
manque de validité et de cohérence juridiques, mais est même contra
legem et indéfendable. La Cour n’est pas fondée à exercer sa compétence
sur la base d’une interprétation contra legem d’une convention comme la
Charte des Nations Unies ou le Statut de la Cour. Une telle décision
s’inscrit forcément hors de la légalité. Il est regrettable que la Cour, dont
le rôle est de dire le droit, ait adopté pareille position.
   2. Selon nous, la question cruciale sur laquelle la Cour devait statuer à
ce stade de l’instance était celle de savoir si le défendeur, la Serbie, avait
accès à elle à l’époque pertinente, c’est-à-dire le 2 juillet 1999, date du
dépôt de la requête faisant état de violations de la convention pour la
prévention et la répression du crime de génocide. Non seulement cette
question passe avant celle, préliminaire, de la compétence, mais elle est

                                                                              64

         APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                473

fondamentale, la Cour ne pouvant exercer sa fonction judiciaire qu’à
l’égard des Etats admis à se présenter devant elle.
   3. La question de savoir si un Etat a, au regard du Statut, la capacité
d’ester devant la Cour revêt une importance primordiale, puisqu’elle
détermine si la Cour a compétence pour statuer sur un différend porté
devant elle. Selon le Statut, en effet, un Etat doit avoir accès à la Cour
pour pouvoir participer à une procédure contentieuse, et l’autorité juri-
dictionnelle de la Cour est limitée aux Etats admis à ester devant elle
(voir Licéité de l’emploi de la force (Serbie-et-Monténégro c. Belgique),
exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 295, par. 36
(contenant la conclusion suivante : « [a]insi la Cour se doit-elle d’examiner
la question [de savoir si une partie a le droit de se présenter devant
elle] »)).
   4. Dans son arrêt en l’affaire relative à la Licéité de l’emploi de la force
(Serbie-et-Monténégro c. Belgique), la Cour est parvenue à la conclusion
que voici :
     « au moment où il a déposé sa requête pour introduire la présente
     instance devant [elle], le 29 avril 1999, le demandeur en l’espèce, la
     Serbie-et-Monténégro, n’était pas membre de l’Organisation des
     Nations Unies ni, dès lors, en cette qualité, partie au Statut de la
     Cour internationale de Justice. Par voie de conséquence, la Cour
     n’était pas ouverte à la Serbie-et-Monténégro sur la base du para-
     graphe 1 de l’article 35 du Statut. » (Ibid., p. 314-315, par. 91.)
Partant, si, à la date du dépôt de sa requête, le 29 avril 1999, la Serbie-
et-Monténégro n’était ni membre de l’Organisation des Nations Unies
ni partie au Statut et n’avait donc pas accès à la Cour au titre du para-
graphe 1 de l’article 35 de celui-ci, elle ne pouvait pas davantage avoir
accès à elle le 2 juillet 1999, date à laquelle le Gouvernement de la
Croatie déposa sa requête en l’espèce. Les autres décisions rendues par la
Cour dans le cadre d’instances parallèles militent en ce sens, ou du moins
ne s’opposent pas à cette conclusion (voir Application de la convention pour
la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 623, par. 47 (où la Cour conclut à sa compétence sans examiner la ques-
tion de l’accès, que les Parties n’avaient pas soulevée) ; Demande en revi-
sion de l’arrêt du 11 juillet 1996 en l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires (Yougoslavie
c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003, p. 31, par. 71 (où la
Cour conclut que l’admission de la République fédérale de Yougoslavie
à l’Organisation des Nations Unies le 1er novembre 2000 « ne p[ouvai]t
avoir rétroactivement modifié la situation sui generis » de cet Etat au sein
de l’Organisation) ; Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 90-91, par. 115-116 (où la
Cour se déclare compétente à l’égard de la Serbie en vertu du principe de

                                                                            65

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                474

l’autorité de la chose jugée, tel qu’appliqué à l’arrêt de 1996 sur la com-
pétence, sans entreprendre l’analyse du statut de la Serbie ou de son accès
à la Cour) ; et p. 266-275, opinion dissidente commune de MM. les juges
Ranjeva, Shi et Koroma (où il est souligné que la question de l’accès à la
Cour n’avait pas été réglée dans l’arrêt rendu en 1996 au sujet de la com-
pétence, puisqu’elle n’avait pas été soulevée expressément par les Parties,
où la question est réexaminée de novo et où il est conclu que la République
fédérale de Yougoslavie n’était pas membre de l’Organisation des
Nations Unies à la date de l’introduction de l’instance et n’avait donc pas
accès à la Cour à l’époque pertinente) (le juge Parra-Aranguren n’avait
pas pris part à cette décision pour des raisons qui sont connues de la
Cour)).
   5. Ainsi, dans aucun de ses arrêts antérieurs la Cour n’a conclu de
manière définitive qu’elle était ouverte à la Serbie-et-Monténégro
entre 1992 et 2000 et, dans les instances relatives à la Licéité de l’emploi
de la force, elle a au contraire conclu de façon définitive qu’elle ne lui
était pas ouverte. Nonobstant ces conclusions, la Cour a cependant
déclaré dans le présent arrêt qu’elle était fondée à exercer sa compétence
en l’espèce, même si, à la date du dépôt de la requête le 2 juillet 1999, le
défendeur n’était ni membre de l’Organisation des Nations Unies ni par-
tie au Statut de la Cour et n’avait donc pas accès à celle-ci. Pour parvenir
à sa conclusion dans la présente instance, la Cour s’est fondée sur
l’affaire des Concessions Mavrommatis en Palestine, dans le cadre de
laquelle la Cour permanente de Justice internationale avait statué qu’un
traité définissant certaines des normes de forme et de fond qui étaient en
cause (le protocole XII du traité de Lausanne) pouvait être appliqué au
différend bien qu’il fût entré en vigueur seulement après le dépôt de la
requête. Selon cet arrêt :
       « Même si, avant cette époque, la juridiction de la Cour n’existait
    pas pour la raison que l’obligation internationale visée ... n’était pas
    encore en vigueur, il aurait été toujours possible, pour la partie
    demanderesse, de présenter à nouveau sa requête, dans les mêmes
    termes, après l’entrée en vigueur du Traité de Lausanne. » (Arrêt
    no 2, 1924, C.P.J.I. série A no 2, p. 34.)
L’arrêt poursuit en ces termes : « [m]ême si la base de l’introduction d’ins-
tance était défectueuse pour la raison mentionnée, ce ne serait pas une
raison suffisante pour débouter le demandeur de sa requête » (ibid.), ajou-
tant : « [l]a Cour, exerçant une compétence internationale, n’est pas tenue
d’attacher à des considérations de forme la même importance qu’elles
pourraient avoir dans le droit interne » (ibid. ; les italiques sont de nous).
Selon le présent arrêt, la Cour devrait ainsi considérer que la Serbie avait
accès à elle puisque, conformément à la logique de l’affaire Mavrommatis,
le fait que la Serbie n’avait pas la qualité de membre de l’Organisation des
Nations Unies à l’époque pertinente peut être considéré comme un défaut
procédural purement temporaire auquel cet Etat aurait remédié le
1er novembre 2000 en devenant un nouveau Membre de l’Organisation.

                                                                           66

         APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                 475

   6. En concluant, sur la base de l’obiter dictum énoncé en l’affaire
Mavrommatis, qu’elle est ouverte au défendeur et compétente à son
endroit, la Cour fait une mauvaise application du principe formulé par sa
devancière. La présente instance ne se prête pas à l’approche adoptée
dans l’affaire Mavrommatis car, dans cette affaire, l’accès à la Cour
n’était pas en cause. En réalité, la Cour permanente n’avait pas abordé et
encore moins réglé la question de savoir si l’Etat concerné était admis à
ester devant elle, pas plus qu’elle ne s’était prononcée sur le statut d’un
Etat Membre. En fait, le raisonnement appliqué dans l’affaire Mavrom-
matis n’avait en aucune façon trait à la compétence de la Cour perma-
nente, qui était fondée sur les articles 11 et 26 du mandat pour la Pales-
tine, et non sur le protocole XII. La Cour s’était déclarée compétente sur
la base des articles 11 et 26 du mandat (arrêt n° 2, 1924, C.P.J.I. série A
n° 2, p. 29) avant même d’aborder l’analyse du protocole XII (ibid.¸
p. 34 ; voir également ibid., p. 31 (où il est indiqué que c’est l’article 11 du
mandat, et non le protocole XII, qui constitue « précisément la disposi-
tion sur laquelle [sa] juridiction se fonde »)). Le protocole XII servait uni-
quement à préciser la compétence prévue à l’article 11 du mandat en
exposant certaines règles de forme et de fond supplémentaires (ibid.,
p. 31 : « Dans cet ordre d’idées, le Protocole vient compléter les disposi-
tions du Mandat à l’instar d’un Règlement qui, visé par une loi, constitue
indirectement une partie de celle-ci. »). Le défaut procédural qui était en
cause dans l’affaire Mavrommatis ne tenait donc pas à un vice de la
clause juridictionnelle elle-même, et il n’était certainement pas lié à une
question d’accès à la Cour.
   7. Qui plus est, la question n’est pas ici d’ordre « procédural » (en ce
qu’il s’agirait de savoir ce qu’une partie a déposé ou peut déposer),
comme c’était le cas dans l’affaire Mavrommatis, mais revêt incontesta-
blement un caractère préliminaire et fondamental (touchant au statut de
cette partie en vertu de la Charte des Nations Unies et du Statut de la
Cour). Une partie peut certes remédier à un défaut procédural, mais elle
ne saurait modifier purement et simplement une caractéristique fonda-
mentale du statut juridique de la partie adverse. Ce fait, qui a d’une cer-
taine façon échappé à l’attention de la majorité, est quelque peu occulté
dans la présente affaire par l’application rétrospective du dictum Mavrom-
matis à une situation qui s’est réglée entre-temps (si l’on examine rétro-
spectivement le statut de la Serbie). En fait, la logique Mavrommatis était
censée s’appliquer de manière prospective, en particulier pour couvrir des
défauts d’ordre procédural auxquels le demandeur pouvait remédier ex
ante en déposant une nouvelle requête corrigée. Tel n’est pas le cas dans
la présente affaire, où est en cause au contraire une question fondamen-
tale qui ne pouvait se résoudre que ex post. En appliquant le principe
Mavrommatis de manière rétroactive, la majorité crée un dangereux pré-
cédent qui met en péril le caractère définitif de l’ensemble de ses arrêts,
toute décision juridictionnelle pouvant être remise en question à la suite
de l’évolution des circonstances.
   8. En outre, l’arrêt Mavrommatis et tous ceux qui s’inscrivent dans sa

                                                                             67

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                476

lignée se rapportaient à des défauts dont l’effet était très limité dans le
temps. Par exemple, dans le cas de l’arrêt rendu en 1996 par la Cour sur
les exceptions préliminaires en l’affaire Bosnie-Herzégovine c. Yougosla-
vie, le défaut procédural concerné avait été corrigé après neuf jours seu-
lement (Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 1996 (II), p. 612, par. 24). Appliquer le
même principe à un défaut durable tel que celui qui est en cause en
l’espèce, c’est pour la Cour ouvrir dangereusement une brèche dans sa
jurisprudence en matière de compétence, au détriment du caractère cer-
tain et définitif de ses décisions. S’il pouvait être remédié aux défauts pro-
céduraux même des années plus tard, en effet, la compétence de la Cour
pourrait être remise en question à l’infini, y compris dans des affaires
considérées depuis longtemps comme définitivement réglées. Le présent
arrêt ne pose aucune limite à cette incertitude. Selon la jurisprudence éta-
blie de la Cour, sa compétence dans une affaire doit exister au moment du
dépôt de la requête.
   9. De surcroît, la conception Mavrommatis des défauts procéduraux a
été appliquée jusqu’ici dans des cas où soit le demandeur, soit les deux
parties, mais non pas le seul défendeur, ne satisfaisaient pas à l’une des
conditions nécessaires pour que la Cour pût se déclarer compétente à la
date de l’introduction de l’instance (voir le présent arrêt, par. 84).
Lorsqu’une requête est imparfaite et que le demandeur peut y remédier
simplement en la déposant une nouvelle fois, la doctrine Mavrommatis
prévoit en toute logique que la Cour ne devrait pas y faire obstacle à
cause d’une simple imperfection procédurale qui pourrait aisément être
corrigée par le demandeur. Ainsi, dans l’affaire relative à Certains inté-
rêts allemands en Haute-Silésie polonaise, la Cour permanente avait
affirmé « ne [pas] pou[voir] s’arrêter à un défaut de forme qu’il dépendrait
de la seule Partie intéressée de faire disparaître » (compétence, arrêt no 6,
1925, C.P.J.I. série A n° 6, p. 14 ; les italiques sont de nous). Le cas pré-
sent, dans lequel le défendeur ne satisfaisait pas à l’une des conditions
préalables nécessaires pour que la Cour puisse se déclarer compétente à la
date de l’introduction de l’instance, est radicalement différent puisque la
Cour ne pouvait en aucun cas savoir à ladite date si le demandeur serait
un jour en mesure de déposer une requête en bonne et due forme. Cela
dépendait du statut du défendeur, lui-même suspendu à la décision de la
communauté internationale (de le reconnaître ou non en tant qu’Etat
Membre de l’Organisation des Nations Unies). Ce qui est en cause dans
la présente affaire, ce n’est donc pas un simple « défaut de forme » pou-
vant être corrigé dans une nouvelle requête déposée par la partie respon-
sable de l’instrument défectueux.
   10. Au lieu de s’appuyer sur l’affaire Mavrommatis pour confirmer sa
compétence maintenant qu’il est clair que le défendeur est finalement
devenu un Etat admis à ester devant elle, la Cour aurait dû, au sujet de
cette question qui n’a décidément rien de procédural, déterminer si, au
regard de son Statut et de sa jurisprudence, les Parties avaient accès à elle

                                                                           68

         APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                 477

à l’époque pertinente. Ainsi, la Cour devait se conformer au principe fon-
damental selon lequel, pour une telle appréciation, elle devait se placer à
la date à laquelle la Croatie avait déposé sa requête. Comme elle le rap-
pelle à juste titre dans le présent arrêt, elle a maintes fois répété que « [s]a
compétence ... doit normalement s’apprécier à la date du dépôt de l’acte
introductif d’instance » (par. 79 (les italiques sont de nous), citant les
affaires relatives à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 613, par. 26,
et aux Questions d’interprétation et d’application de la convention de
Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Royaume-Uni), exceptions préliminaires, arrêt,
C.I.J. Recueil 1998, p. 26, par. 44). Pourtant, dans le présent arrêt, la
Cour a choisi deux stratégies différentes pour contrevenir à ce principe
fondamental. Tout d’abord, elle affirme que sa compétence peut être
reconsidérée à la date de son examen de l’affaire, déclarant :
     « ce qui importe, c’est que, au plus tard à la date à laquelle la Cour
     statue sur sa compétence, le demandeur soit en droit, s’il le souhaite,
     d’introduire une nouvelle instance dans le cadre de laquelle la
     condition qui faisait initialement défaut serait remplie » (arrêt,
     par. 85).
Ainsi formulée, cette proposition semble présenter une contradiction
interne. La majorité cherche à jouer sur les deux tableaux. D’une part,
elle déclare qu’il importe peu que la Cour n’ait pas eu compétence
ratione personae à l’égard de la Serbie lorsque la Croatie a déposé sa
requête, que ce n’est qu’une question de pure forme et que, la Serbie
étant à présent partie au Statut de la Cour, celle-ci peut exercer sa com-
pétence. D’autre part, elle déclare n’attacher aucune importance au fait
que la Serbie a formulé par la suite une réserve à l’article IX de la
convention sur le génocide, l’important étant que, à la date du dépôt de
la requête, cette réserve n’existait pas encore. La Cour ne peut dans une
même affaire adopter sur sa compétence tantôt un point de vue et tantôt
un autre.
   Ensuite, la Cour affirme aussi pouvoir réexaminer sa compétence en se
plaçant à la date du mémoire, concluant que, puisque la requête de la
Croatie était « un texte bref d’une dizaine de pages » (ibid., par. 90), alors
que son mémoire, présenté après que la Serbie eut obtenu l’accès à la
Cour, était « un document de 414 pages » (ibid.), il lui serait en quelque
sorte loisible de réexaminer l’accès à la date du mémoire, celui-ci traitant
d’aspects nouveaux. La jurisprudence de la Cour n’appuie ni l’une ni
l’autre de ces approches. En dépit de ces deux tentatives visant à modi-
fier la date à laquelle doit être appréciée la compétence de la Cour et à
prendre en considération soit la date du dépôt du mémoire, soit celle de
l’examen de l’affaire, le principe fondamental n’en demeure pas moins
— et il est du reste reconnu dans le présent arrêt — que l’accès à la
Cour doit s’apprécier à la date du dépôt de la requête.

                                                                             69

         APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                478

   11. En bref, lorsque le demandeur introduisit l’instance contre le défen-
deur en 1999, ce dernier n’était pas partie au Statut de la Cour et celle-ci
ne lui était donc pas ouverte. C’est un fait auquel il ne peut être remédié
par application de l’approche adoptée par la Cour permanente dans
l’affaire Mavrommatis.
   12. En décidant d’exercer sa compétence dans la présente affaire, la
Cour non seulement transgresse de manière flagrante les dispositions de
la Charte des Nations Unies, de son propre Statut, de la résolution 47/1
de l’Assemblée générale et de la résolution 777 du Conseil de sécurité,
mais également fait fi d’un des principes fondamentaux de la justice inter-
nationale, celui de l’égalité entre le demandeur et le défendeur. Déclarer
que la Cour peut exercer sa compétence parce que le défendeur a ulté-
rieurement été admis à l’Organisation des Nations Unies, ce qui aurait eu
pour effet de valider la requête, c’est négliger le fait que, n’étant ni membre
de l’Organisation ni partie au Statut, la Serbie-et-Monténégro n’était pas
habilitée à engager devant la Cour une instance contre la Croatie sans
le consentement de cette dernière. D’ailleurs, lorsque l’Etat qui est défen-
deur en l’espèce voulut agir contre d’autres Etats dans les instances rela-
tives à la Licéité de l’emploi de la force, cette fois en qualité de deman-
deur, la Cour déclara qu’elle ne lui était pas ouverte et qu’elle ne pouvait
donc exercer sa compétence.
   13. Il convient également de noter que, en fait, le demandeur lui-même
a pris antérieurement pour position que le défendeur n’avait pas qualité
pour ester devant la Cour à l’époque pertinente. Dans une lettre adressée
au Secrétaire général de l’Organisation des Nations Unies en mai 1999 au
sujet de l’exercice de sa compétence par la Cour, le demandeur s’était en
effet exprimé en ces termes :

        « Etant donné qu’une nouvelle demande d’admission à l’Organisa-
     tion des Nations Unies, conformément à l’article 4 de la Charte des
     Nations Unies, n’a pas à ce jour été présentée par la République
     fédérale de Yougoslavie (Serbie et Monténégro) et que celle-ci n’a
     pas été admise comme membre de l’Organisation, la République
     fédérale de Yougoslavie ne peut être considérée comme étant ipso
     facto partie au Statut de la Cour en vertu du paragraphe 1 de l’ar-
     ticle 93 de la Charte des Nations Unies. La République fédérale de
     Yougoslavie (Serbie et Monténégro) n’est pas non plus devenue par-
     tie au Statut de la Cour en vertu du paragraphe 2 de l’article 93 de la
     Charte, qui énonce que les Etats qui ne sont pas membres de l’Orga-
     nisation peuvent devenir parties au Statut de la Cour internationale
     de Justice dans des conditions qui sont déterminées, dans chaque
     cas, par l’Assemblée générale sur recommandation du Conseil de
     sécurité. En outre, la République fédérale de Yougoslavie (Serbie et
     Monténégro) n’a pas accepté la juridiction de la Cour dans les
     conditions prévues dans la résolution 9 (1946) du Conseil de sécurité
     et adoptées par le Conseil en vertu des pouvoirs qui lui sont conférés
     par le paragraphe 3 de l’article 35 du Statut de la Cour. » (Lettre

                                                                            70

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                479

    datée du 27 mai 1999, adressée au Secrétaire général par les repré-
    sentants permanents de la Bosnie-Herzégovine, de la Croatie, de la
    Slovénie et de l’ex-République yougoslave de Macédoine auprès de
    l’Organisation des Nations Unies, Nations Unies, doc. A/53/992,
    7 juin 1999.)

   14. Compte tenu de ce qui précède, en s’affirmant aujourd’hui compé-
tente dans la présente affaire, la Cour contredit non seulement ses conclu-
sions antérieures, mais aussi la position adoptée expressément à l’époque
pertinente par le demandeur. Partant, non seulement cet arrêt risque
d’être considéré comme injustifié, voire contra legem, mais il est égale-
ment contraire à la situation factuelle telle que le demandeur l’avait pré-
sentée antérieurement.
   15. Enfin, une observation reste à formuler au sujet de la cohérence
entre les arrêts de la Cour. A trois reprises au moins, la Cour répète que
les décisions rendues dans le cadre d’instances antérieures (n’opposant
pas exactement les mêmes parties) ne sont pas revêtues de l’autorité de la
chose jugée au titre de l’article 59 de son Statut, mais qu’elle « ne s’écar-
tera pas de sa jurisprudence établie, sauf si elle estime avoir pour cela des
raisons très particulières » (arrêt, par. 53 ; voir également par. 54 et 76).
La Cour relève aussi que c’est la position adoptée par les deux Parties au
présent différend (ibid., par. 71). Toutefois, les efforts qu’elle fait à cet
égard dans l’arrêt pour établir des différences avec l’affaire jugée en 2004
ne sont guère convaincants. Elle déclare tout d’abord que, en 2004, le
demandeur n’avait pas soulevé la question de l’accès, contrairement à ce
qu’a fait le demandeur en l’espèce (ibid., par. 88-89). Cela n’emporte pas
la conviction : l’accès n’est pas une condition à laquelle il peut être satis-
fait sur simple requête du demandeur (surtout lorsqu’il s’agit de l’accès de
la partie adverse !) ; c’est plutôt une qualité fondamentale qui tient au sta-
tut d’une partie et qui est requise par la Charte et par le Statut de la
Cour. Si la Serbie n’avait pas accès à la Cour en 2004, la Croatie ne peut
absolument pas lui offrir cet accès dans la présente affaire simplement en
présentant à la Cour une demande en ce sens. La Cour cherche également
à établir une distinction avec l’affaire jugée en 2004 en soutenant qu’« [i]l
était clair [dans cette affaire-là, par opposition à la présente instance] que
la Serbie-et-Monténégro n’avait pas l’intention de maintenir ses de-
mandes sous la forme de nouvelles requêtes » (ibid., par. 89). Ce postulat
de la Cour constitue encore une bien piètre base sur laquelle fonder
une distinction d’une telle importance, la Cour ne tenant pas compte
du fait que le demandeur ne pouvait pas déposer de nouvelle requête à
cause de la réserve émise par la Serbie à la convention sur le génocide.
   16. Puisque le défendeur en l’instance ne satisfaisait pas aux conditions
requises pour être admis à ester devant la Cour à l’époque où le deman-
deur introduisit la présente instance, en 1999, la Cour ne saurait exercer
une compétence qui ne lui a pas été conférée. En d’autres termes, les
conditions nécessaires pour que la Cour exerce sa compétence dans la
présente affaire — qu’elle ait à la fois compétence ratione personae,

                                                                           71

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                480

ratione materiae et ratione temporis — n’étaient pas réunies et la Cour
était donc totalement dépourvue de compétence à l’époque, et elle l’est
encore aujourd’hui. Cette conclusion est également conforme à la réso-
lution 55/12, par laquelle l’Assemblée générale a admis la Serbie-et-
Monténégro à l’Organisation des Nations Unies et en vertu de laquelle cet
Etat est devenu partie au Statut. Par conséquent, le présent arrêt n’est pas
seulement contra legem, et donc impropre à fonder la compétence de la
Cour, il est aussi contraire à sa jurisprudence. Si le défendeur n’avait pas
accès à la Cour lorsqu’il déposa ses requêtes contre certains Etats en 1999,
comme l’a jugé la Cour en 2004, il ne saurait être réputé avoir eu cet accès
en tant que défendeur lorsque, toujours en 1999, la Croatie déposa elle-
même une requête à son encontre.
   17. Outre ces vues que nous venons d’exposer sur les questions concer-
nant l’accès à la Cour, nous exprimons aussi nos préoccupations quant à
la position de la Cour sur sa compétence, qu’elle juge établie sur la base
de la déclaration faite le 27 avril 1992 au sujet d’engagements que « la
République fédérative socialiste de Yougoslavie a[vait] pris à l’échelon
international », selon laquelle la RFY « rest[erait] liée par toutes ses obli-
gations » (arrêt, par. 44). Premièrement, cette déclaration avait été for-
mulée sur la base d’une prétendue continuité de l’Etat qui ne fut finale-
ment pas reconnue par les Nations Unies, et notamment par le deman-
deur, et cette déclaration ne peut pas dès lors fonder la compétence de la
Cour. Deuxièmement, l’analyse que fait la Cour de la validité de la décla-
ration repose sur une prémisse fausse. En effet, la Cour déclare que, à
l’époque de la déclaration, la République fédérale de Yougoslavie « pré-
tendait ... être l’Etat continuateur de la RFSY, et ne renonça pas à son
statut de partie à la Convention même lorsqu’il devint manifeste que cette
thèse ne prévaudrait pas » (ibid., par. 111). Cette déclaration de la Cour
est factuellement inexacte. Bien au contraire — et la Cour le relève
d’ailleurs un peu plus loin dans son arrêt (ibid., par. 116) —, le
6 mars 2001, la République fédérale de Yougoslavie revint expressément
sur la déclaration du 27 avril, dans les termes suivants :

       « Maintenant qu’il est établi que la République fédérale de You-
    goslavie n’a succédé ni le 27 avril 1992 ni à aucune autre date ulté-
    rieure à la République fédérative socialiste de Yougoslavie en sa
    qualité de partie à la convention pour la prévention et la répression
    du crime de génocide et dans ses droits et obligations découlant de
    cette convention ...
       EN CONSÉQUENCE, je présente au nom du Gouvernement de la
    République fédérale de Yougoslavie cette notification d’adhésion à
    la convention pour la prévention et la répression du crime de géno-
    cide. » (Notification d’adhésion de la République fédérale de You-
    goslavie à la convention sur le génocide, 6 mars 2001, Demande en
    revision de l’arrêt du 11 juillet 1996 en l’affaire relative à l’Applica-
    tion de la convention pour la prévention et la répression du crime
    de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions pré-

                                                                           72

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)             481

    liminaires (Yougoslavie c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil
    2003, p. 25, par. 52.)
Ainsi, non seulement la République fédérale de Yougoslavie s’est rétrac-
tée de sa déclaration du 27 avril, mais le fait qu’elle ait adhéré à la
convention sur le génocide oblige à conclure qu’elle reconnaissait égale-
ment ne pas y avoir été partie à l’époque pertinente. Troisièmement,
quand bien même, par hypothèse, cette déclaration pourrait constituer
une base de compétence pour la Cour, ce serait une base incomplète puis-
que, ainsi que nous l’avons exposé au début de la présente déclaration,
il n’a pas été établi qu’une condition préalable fondamentale à l’exercice
de cette compétence — à savoir l’accès de la Serbie à la Cour — était
remplie.
   18. En somme, étant fermement convaincus à la fois que la Cour
n’était pas ouverte à la Serbie à l’époque pertinente (et était donc incom-
pétente ratione personae) et que la déclaration faite le 27 avril par cet
Etat ne suffit pas à lui conférer compétence, nous concluons que la Cour
n’a en aucune manière compétence pour connaître de l’affaire.

                                    (Signé) Raymond RANJEVA.
                                        (Signé) SHI Jiuyong.
                                    (Signé) Abdul G. KOROMA.
                                (Signé) Gonzalo PARRA-ARANGUREN.




                                                                        73

